Citation Nr: 1424393	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The Veteran testified at April 2014 travel Board hearing.  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service, and he had post-service occupational and recreational noise exposure.   

2.  The Veteran has currently diagnosed sensorineural hearing loss and tinnitus.

3.  Tinnitus is etiologically related service.

4.  The Veteran experienced chronic symptoms of hearing loss in service, and continuous symptoms of hearing loss after service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to acoustic trauma from marine diesel engines while operating a "Mike Boat" landing craft in service.  The Veteran contends that hearing loss and tinnitus had their onset in service and have been present since service.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  On the authorized VA audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
50
LEFT
20
25
25
40
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The March 2010 VA examination and an April 2013 private audiology treatment report also reflect a current diagnosis of tinnitus.  

The Board finds that the Veteran experienced acoustic trauma in service.  The testified in April 2014 that he was exposed to four marine diesel engines while working in the wheelhouse of a Mike Boat in service.  He reported that the noise was so loud in the wheel house that he could not hear, and that they used hand signals to communicate.  He indicated that no hearing protection was used or provided. 

The Veteran's DD Form 214 reflects a duty MOS as a Harbor Craft Operator, 61B30.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of "watercraft operator," similar to that of the Veteran, have a moderate probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to noise from diesel engines while serving as a harbor craft operator is credible and consistent with his duty MOS in service.  

The Board finds that the Veteran also had some degree of post-service occupational and recreational noise exposure, both with the use of hearing protection.  During the March 2010 VA audiology examination, the Veteran described a thirty-year history working in construction with consistent use of hearing protection.  He also reported recreational noise exposure from shooting, also with the use of hearing protection.  In an August 2010 statement, he indicated that he wore hearing protection for his entire civilian career as it was a union safety requirement, and was monitored closely on the job site.  

The Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  

On a December 1968 induction audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
-5
-5
NR
-5
LEFT
NR
-5
-5
NR
-5

On the service separation audiological evaluation in September 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
0
0
NR
0
LEFT
NR
0
0
NR
0

The Veteran's representative contends that the separation examination report should be deemed invalid, as the readings on the examination report were not clearly reported for each ear.  The Board finds that it is not clear, from the separation examination report, that a comprehensive audiological examination was conducted at service separation.  Moreover, although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  

The Board finds that tinnitus is shown to have been incurred in service.  A March 2010 VA examiner opined that tinnitus was not caused by or the result of military acoustic trauma.  He reasoned that no significant threshold shifts were noted in service, and the Veteran had a thirty year history of working around construction.  Conversely, an April 2014 private audiologist opined that it is at least as likely as not that tinnitus was caused by or contributed by noise exposure in service.  In providing the opinion, the audiologist noted the Veteran's history of in-service noise exposure from marine diesel engines without adequate hearing protection.  The audiologist reasoned that the Veteran was exposed to excessive noise levels in service without hearing protection, and that tinnitus was reported to have begun in service.  The audiologist further noted that the Veteran experienced chronic and constant subjective tinnitus which is commonly associated with hearing loss, although tinnitus may be present when hearing threshold levels were normal, and may develop at any time.  The Veteran is competent and credible to identify the onset of tinnitus in service, and the Board finds that the April 2014 private opinion is well-reasoned and is based on a history of military noise exposure consistent with the Board's own findings.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus is etiologically related to service.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

The Board finds that the Veteran experienced chronic symptoms of hearing loss in service, and continuous symptoms of hearing loss after service separation.  The Veteran has provided testimony indicating that he could not hear in his work environment in service due to diesel engine noise, which the Board has found to be consistent with the circumstances of his service.  He reported noticing hearing problems in service, and reported experiencing continued hearing problems post-service.   Additionally, the Veteran submitted an October 2009 statement from his wife, who identified the Veteran's symptoms of hearing loss prior to his separation from service.  She stated that she and the Veteran met in his last year of service.  She stated that when she questioned the Veteran about why he did not answer the phone or door, he would tell her that he did not hear it, and that certain tones were inaudible to him.  The Veteran's wife also described noticing increasing problems with the Veteran's hearing loss post-service.

The record shows that the Veteran had reported symptoms of hearing loss in service and post-service, and his statements are supported by statements from his wife, who has known the Veteran since service.  The Board finds that the Veteran's testimony with respect to having symptoms of hearing loss both in service and after service separation is credible and it is consistent with the Board's finding of exposure to acoustic trauma from diesel engines in service, and is supported by statements provided by his wife.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While a March 2010 VA examiner opined that hearing loss was not caused by acoustic trauma in service, the Board finds that the VA examiner did not adequately address symptoms of hearing loss in service, and the examiner relied heavily on findings from a separation examination, stating that no significant threshold shifts were noted in service.  However, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 157.   Moreover, while the VA examiner cited the Veteran's history of exposure to construction noise, she did not adequately address whether in-service acoustic trauma nonetheless contributed to the Veteran's current hearing loss, and the Board finds that the Veteran has credibly identified the use of hearing protection during the entire period he worked in construction.  Accordingly, the Board finds that the VA opinion did not adequately consider hearing loss symptoms in service and was not based on a full and accurate factual background.  See Reonal, 5 Vet. App. at 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology of bilateral hearing loss since service (38 C.F.R. § 3.303(b)), the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b); therefore, a medical nexus opinion regarding the theory of direct nexus to service (direct service connection under 38 C.F.R. § 3.303(d)) is not necessary to establish service connection for bilateral hearing loss.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  







(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


